Elmer, J.
I entirely agree with the Chief Justice. It could not be denied by the counsel who so ably argued these cases for the defendants, that, by the common law, at least up to the adoption of the siate constitution, in 1776, the public statutes enacted by “the governor, the council and general assembly,” regularly engrossed, and signed and deposited in the office of the secretary of the colony, were held to be, like the public acts of the parliament of England enrolled in chancery, “ records of the highest and most absolute proof,” whose correctness could not be questioned.
All public laws, whether classed as the unwritten or common law, or as the written or statute law, are considered to be known and understood, not only by the judges and officers whose duty it is to enforce them, but by every individual who is bound to obey them. Before the invention of printing, acts of parliament wore published by the sheriff of every county, the king’s writ being sent to him at the end of every session, together with -a transcript of every public act, and the usage was to proclaim these at Ills county court, and there to keep them, that whosoever would might read or take copies of them ; and it appears by the proceedings upon an indictment in the county court of Capo A Cay, in 1693, that a somewhat similar practice prevailed in West Jersey. In modern times, statutes are promulgated and made accessible by means of the enrolled acts, duly signed by the presiding officers of the two houses of the legislature and the governor, and deposited as public records in the office of the secretary of state, of which all persons are entitled to have copies, and by being printed and published, under the supervision of a proper officer, in books and newspapers. When required to be acted on in a court of justice or elsewhere, it is not necessary to produce any proof of their existence or purport, it being the duty of the judges and others to know what they are. As they are now very numerous and complicated, of course it is often necessary to have recourse to the printed copies, and in case of any doubt of their accuracy, to the originals, or a certified copy thereof. There is not only no evidence *46of any attempt having been made in this colony and state to dispute the correctness of the original record, but there is every reason to believe that it has always been understood that this could not be done.
The argument relied on by the counsel now, and that adopted by the judges of those state courts in the United States, which, differing from the majority of the courts in which the question has arisen, have admitted proof that what was enrolled and published as a statute had not been duly enacted is, that inasmuch as the state constitutions have prescribed certain requisites-, without the observance of which no law can be constitutionally enacted, it has become the province of the courts, although no such power has been, in terms, conferred on them, to see that these requirements have not been neglected. Fowler v. Pearce, 2 Cal. R. 165; Turley v. County of Logan, 17 Ill. 151; Supervisors v.Heenan, 2 Minn. 330.
Upon the adoption of written constitutions by (he colonies separately and unitedly, it became a question, which was considerably discussed, whether the courts were entitled to declare a law invalid, upon the ground that it was, in its terms, opposed to the constitution of the state, or of the Union. It was, however, soon held, and is the established doctrine of the American law, that this duty is incumbent on them as interpreters of the laws, and obliged of necessity, in case of conflicting provisions, to determine which are obligatory, and which are not. The English courts have held that an act of parliament, clearly contrary to natural equity as to make a man a judge in his own cause, is void, upon the ground that the law of natural equity is always binding and paramount to all human authority. But an investigation of the legislative proceedings, in passing a law, is a very different thing. The legislature is in no respect subordinate to the judiciary; but, on the contrary, is entitled to prescribe the rules of evidence to be observed by the courts, and this, of necessity, includes the power of prescribing how their acts shall be authenticated.
*47It is true that the constitutions of this state, as adopted in 1776 and in 1844, embrace positive provisions obligatory upon the legislative bodies, regulating the mode of enacting laws, and that now in force requires each house to keep a journal of its proceedings, and from time to time publish the same. But there is no indication of a design to alter the mode long in use and well understood, of authenticating their acts, or to make the journals, or the recollection of individuals, evidence of their regularity. The main object of the provision respecting journals evidently is, to require the voters to be informed of the manner in which their representatives had executed the trust reposed in them. Both these instruments declare, in express terms, that the common law then in force, shall remain until altered by the legislature. Each house of parliament was accustomed to keep a journal, and the assent of both houses, as well as the crown, to every part of a statute, was and is essential to its validity; but the enrolled act, by the rules of the common law, as declared by the courts, was and is conclusive evidence that it was duly enacted. These rules have never been altered in this state, and are as binding now as they ever were.
There can be no doubt, I suppose, that it is competent for the legislature to prescribo a different mode of enrolling and proving the laws, as, in fact, has been done, in regard to private acts and foreign laws, and in regard to bills which pass both houses of the legislature and become laws, without the approval of the governor. It may be, indeed, that the occurrence of such a fraud or neglect of the officers and committees whose duty it was to correctly engross and compare the bill in question, with all the amendments adopted by either house as has now been disclosed, shows that it would be wise to provide a direct mode by which, in case of a question being raised within a limited time, this court may judicially inquire and decide whether an act formally signed and enrolled has been constitutionally enacted, as we now, by virtue of our prerogative power to control all inferior judicatories, inquire into and determine the validity of ordi*48nances adopted by our numerous municipal bodies, if need be, directly annulling them; but this is a consideration which belongs to the legislature, and not to the judges. Until it is done, I am clearly of opinion that we cannot look behind the law, as it is signed and deposited among the public archives. It has thus become a record which cannot be contradicted.
In the present state of the law, I am satisfied the attempt to investigate the manner in which laws have been enacted by our legislative bodies, would be attended by far greater evils than those we should be likely to remedy. How shall we proceed, and where shall we stop ? It is said, have recourse to the journals which certainly are required to be correctly kept, arid are, for some purposes, evidence. The answer is, we have painful evidence before us, that they are far more likely to be erroneous than the enrolled bills; and unfortunately there is no reason to hope that they will be much improved. It is said, also, examine witnesses and ascertain the truth, as you ascertain it in other cases. The answer is, the law has established a different mode of proof, and has provided no mode of establishing such facts. If it can be done, it must be, as was admitted on the argument, by each judge, and it would seem, also, each officer and individual, whose rights and duties are affected by the law in question, for himself in the best manner he can, and as, in fact, the defendants did; and when this or any other court shall have pronounced this decision, no record can be made which shall embody the judgment and render it binding on other courts or persons. If such proceeding can be allowed in regard to a modern statute, it may be applied to those which have been long in force. The conclusion and uncertainty which would arise from such a course, would probably produce far greater evils than can arise from submitting for a time to a statute not constitutionally enacted. That such evils are rather imaginary than real, would seem to be shown by the fact that the amendments alleged to be omitted on the present occasion, although of beneficial, are not of vital *49Importance, and also by the fact that, during a legislation of nearly two hundred years, we have heard no complaint of a similar occurrence. In my-opinion, the writs of mandamus most be awarded as prayed for.